Wilson, Circuit Judge.
The facts and proceedings and pleadings are the same as those in the case of E. E. West and W. J. Hildebrandt, Plaintiffs in Error vs. State of Florida, Defendant in Error, which is designated as case number one just decided by this Court. In that case the judgment of the lower court was affirmed. The only difference between that case and this one is that in this case, the plaintiffs in error are B. S. Catlett and A. H. West, and the amount of the bail bond in this case being Three Thousand Dollars, while it was Two Thousand Dollars in said case number one. The proceedings, pleadings and facts being, otherwise, the same as those involved in case number one, the judgment in this case is also affirmed at the cost of the Plaintiffs in Error.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J., concur.
West, J., disqualified.